Title: To James Madison from John Carroll, 20 November 1805
From: Carroll, John
To: Madison, James


          
            Dear and hond. Sir
            Baltre. Nov. 20. 1805.
          
          Your much esteemed favour of the 1st. inst. would have received a much earlier answer, if Mr. Dubourg had determined sooner the time, when he would be ready to receive your Son. I have the pleasure to inform you now, that the College will be ready for his reception on the first of next month, Decr.
          I was sorry indeed to hear that you were under the necessity of leaving Mrs. Madison at Philada., & that this was occasioned by the tediousness of her recovery. Not having been since informed of her having passed thro this place, I fear that she has not been yet able to travel, and feel that concern for it, which no one, who has the happiness of knowing her, can avoid feeling.
          I am much obliged to you for your goodness in furnishing the inclosed prints respecting New Orleans; they had been forwarded to me before, & I had read them attentively. With my assurances of the sincerest regard, respect & esteem, I am, Dr. Sir, Your most obedt. hble St.
          
            †J. Carroll
          
        